1. The appointment of deputy coroners and deputy coroners’ constables for Charleston County under the Act of 1879 (17 Stat. 50) should be made in writing; or, at least, the evidence of such appointment should be in writing and furnished to these officers.
2. The assignee of the accounts of these, officers for the salaries fixed by the act, where the assignment was made before audit by the Board of County Commissioners, took the claims subject to all the legal defences that might have been set up against the original holder; as, e.g., that the officers had not been in office for the time charged, or had not properly performed their duties.
*586March 20th, 1882.
¡S. J. Lee, for appellant; J. LS. Bv/rlte, contra.
3. The salary stopped ■when the officer resigned, and his assignee could acquire no right to a salary for a longer term, notwithstanding 'notice of the resignation was not filed in the proper office until a later date. Opinion by
Simpson, C. J.,